Citation Nr: 0630687	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to an increased rating for prostatitis, 
prostatic hypertrophy, and epididymitis, currently evaluated 
as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1973, and from July to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board notes that in November 1996, the veteran filed 
claims for service connection for multiple disabilities.  
Included in these was a claim for service connection for an 
enlarged liver, which the veteran reported had been diagnosed 
as non-alcoholic steatohepatitis (NASH).  A review of the 
claims file does not reflect consideration of this issue by 
the RO.  As the claim for service connection for an enlarged 
liver, diagnosed as non-alcoholic steatohepatitis, has not 
been adjudicated by the RO, it is not before the Board; 
hence, it is referred to the RO for appropriate action.  


REMAND

In February 2001, the veteran testified before a Veterans Law 
Judge during a Board hearing in Washington, D.C.  The case 
was remanded in May 2001 for additional evidentiary 
development.  In a June 2006 letter from the Board, the 
veteran was advised that the Veterans Law Judge who had 
conducted the 2001 hearing was no longer employed by the 
Board.  (The regulations provide that the Veterans Law Judge 
who conducts a hearing on appeal must participate in any 
decision made on that appeal.  See 38 C.F.R. § 20.707 
(2005)).  In July 2006, in response to the Board's June 2006 
letter, the veteran requested another Board hearing before a 
member of the Board sitting at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a travel board hearing.  The veteran 
is advised that if he desires to withdraw the hearing request 
prior to the hearing, he may do so in writing.  See 38 C.F.R. 
§ 20.702(e) (2005).  

In view of the foregoing, this case must be REMANDED for the 
following action:
 
The RO should schedule the veteran for a 
hearing before a member of the Board 
sitting at the RO in accordance with his 
July 2006 request.  The RO should notify 
the veteran (and his representative) of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

